DETAILED ACTION
This action is in response to the applicant’s amendment filed on 25 March 2021. Claims 1-26 are pending and examined. Claims 1, 8, 10, 13, 15 and 20 are currently amended. Claims 21-26 are new claims.
Response to Amendment
The Amendment filed 25 March, 2021 has been entered. Claims 1-26 remain pending in the application. Regarding the Non-Final Office Action mailed on 25 November 2020, applicant’s amendments to the claims have overcome the claim objections, 35 U.S.C. 112(a), 112(b) rejections and 35 U.S.C. 101 rejections previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 25 March, 2021, with regard to the rejections of claims 1-26 under 35 USC 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
Claim Objections
Claims 25-26 are objected to because of the following informalities:
Claims 25-26 are dependent on claim 1, which is a method claim, while claims 25-26 recite “The system of claim 1”. The claims should be dependent claims of claim 15.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15-22 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 recite “the vehicle configured to autonomously navigate according to the speed and direction” which is not disclosed explicitly, implicitly or inherently in the specification. The closest paragraphs are para 0082 “…a controlling unit 812 implements various operations for controlling the operation of a vehicle based on the operations implemented by the system” and para 0084 “ For example, the location information of a vehicle may be used to provide targeted information concerning a “best” path or route to the vehicle. Accordingly, use of such location data enables calculated control of an autonomous vehicle” but there are no actual control of the vehicle in the above paragraphs. Therefore, the claims recite NEW MATTER and are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite “…the at least one navigation device configured to generate a route by which a speed and a direction of the vehicle is controlled” which is ambiguous. It is not clear how “a speed and a direction” is controlled by a “route”. The claim is interpreted as “…generate a route along which a speed and a direction of the vehicle is controlled” by the examiner for the purpose of examination. 
Claim 1 recite “…cost function based on a penalty term” which is reasonably interpreted as “based on penalty term only and no other factors”. However, the dependent claims 21-22 and 25-26 recite the cost function being calculated based on not only the penalty term A, but also on average velocity V. The independent claim 1 and dependent claims 21-22 and 25-26 are inconsistent. Therefore the claims are rejected under 35 U.S.C. 112(b). The claims are interpreted as “…cost function based on a penalty term and other factors” by the examiner for the purpose of examination. 
claim 10 and claims 23-24 that dependent on claim 10 have similar inconsistent issues as claim 1 and claims 21-22 and 25-26, and are rejected under 35 U.S.C. 112(b).
Claims 2-9, 11-14 and 16-26 are rejected by virtue of the dependence on previously rejected claims.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 15-19, 21-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlgren (US Patent No. 7421334, hereinafter Dahlgren) in view of Neiss (US20040068359, hereinafter Neiss).
As to Claims 1 and 15, Dahlgren teaches a method and a system for providing navigation information to a vehicle, the method comprising:
receiving a plurality of environmental data information sets from a plurality of vehicles, each of the plurality of vehicles including a vision sensor system obtaining a corresponding environmental data information set, wherein the plurality of environmental data information sets each comprise a plurality of road surface condition indicators of a corresponding geographic location (Dahlgren, col 3, line 58-col 4, line 13 teaches vehicle sensors receiving environmental data, sensor assembly in the vehicle and the vehicle location data; col 5, lines 4-10 teaches road surface conditions; col 12, line 63-Col 13, line 4 teaches receiving data sets from a plurality of vehicles of a location; col 25, lines 60-col 26, line 4 teaches visual sensors; also see Abstract, col. 2, lines 17-28; col. 4, lines 16-23; col. 4, lines 36-38; col. 4, line 67-col. 5, line 20);
associating a subset of the environmental data information sets to a particular geographic location (Dahlgren, col 4, lines 16-23; col 12, line 63-Col 13, line 4);
determining an environmental condition at the particular geographic location based at least on the subset of environmental data information sets received from the plurality of vehicles (Dahlgren, col 5, lines 4-20; col 13, lines 1-38 teaches determining environmental condition at a location based on received data from vehicles); and
transmitting the environmental condition at the particular geographic location to at least one navigation device, the navigation device associated with the vehicle (Dahlgren, col 5, lines 18-20; col 12, line 49-col 13, line 4), the at least one navigation device configured to generate a route by which a speed and a direction of the vehicle is controlled (Dahlgren, col 24, lines 58-67 teaches navigation device controlling the vehicle speed and direction based on GPS locations); 
the vehicle configured to autonomously navigate according to the speed and the direction (Dahlgren, col 3, lines 51-57 teaches intelligent vehicle on-board system; col 24, lines 58-67 teaches controlling the vehicle speed and direction based on GPS locations). 
Dahlgren further teaches 
a processing device in communicating with a network (Dahlgren, col 3, lines 51-62 teaches a processing device; col 11, line 59-col 12, line 3; col 13, line 24-31 teaches a processing device);
a memory device for storing the plurality of environmental datasets from the plurality of vehicles (Dahlgren, col 4, lines 51-54 teaches a storage used to record event information; also see col 11, line 59-col 12, line 3; col 13, line 24-31 for a processing center with memory device).
Dahlgren does not teach the route for the vehicle generated based on a cost function associated with the environmental condition at the particular geographic location and the cost function is calculated based on a penalty term, the penalty term corresponding to a velocity change associated with the environmental condition.
However, in the same field of endeavor, Neiss teaches defining a cost function based on a plurality of environmental parameters, vehicle parameters, vehicle operating parameters and route parameters such as road gradient and curvature, sensors aboard the vehicle detect environmental parameters and vehicle parameters including vehicle speed (Neiss, para 0015, also see para 0105-0109 and para 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and system taught by Dahlgren to include the cost function is calculated based on a penalty term, the penalty term corresponding to a velocity change associated with the environmental condition as taught by Neiss to minimize vehicle operating cost (Neiss, para 0001).
As to Claims 2 and 16, Dahlgren in view of Neiss teaches the method of claim 1 and the system of claim 15 further comprising: 
providing the plurality of environmental data information sets from the plurality of vehicles to a traffic model (Dahlgren, col 12, lines 30-39 teaches an algorithm and formulation of traffic models based on sensor data); and 
Dahlgren, col 12, lines 30-39 teaches predictive analysis of traffic flow and road hazards).
As to Claims 3 and 17, Dahlgren in view of Neiss teaches the method of claim 2 and the system of claim 16 further comprising: 
transmitting the predicted future traffic congestion factor at the particular geographic location to the at least one navigation device (Dahlgren, col 12, lines 30-39 teaches analyzing and reporting traffic flow and a system to communicate conditions to motorist).
As to Claims 4 and 18, Dahlgren in view of Neiss teaches the method of claim 1 and the system of claim 15 wherein the plurality of environmental data information sets further comprises indications of visibility at the different geographic locations (Dahlgren, col 6, lines 25-31; col 28, lines 18-19).
As to Claims 5 and 19, Dahlgren in view of Neiss teaches the method of claim 1 and the system of claim 15 wherein the plurality of environmental data information set further comprises indications of the presence of precipitation at the different geographic locations (Dahlgren, col 5, lines 55-61; col 9, lines 25-29).
As to Claim 6, Dahlgren in view of Neiss teaches the method of claim 3 further comprising: 
monitoring a traffic condition at the particular geographic location for a duration after the predicted future traffic congestion factor at the particular geographic location is transmitted to the at least one navigation device (Dahlgren, col 10, lines 29-46 teaches monitoring traffic flow); and
Dahlgren, col 10, lines 29-46 teaches storing information in a data base, log unexpected traffic flow and transfer monitored traffic to caller center for analysis; col 10, lines 47-53 also teaches information being managed and processed by the computational system) .
As to Claim 7, Dahlgren in view of Neiss teaches the method of claim 1 wherein the environmental condition at the particular geographic location comprises at least one of a slippery road surface, a dry road surface, a snowing condition, a raining condition, a foggy condition, or a presence of standing water (Dahlgren, col 6, lines 14-19 teaches slippery road surface).
As to Claim 9, Dahlgren in view of Neiss teaches the method of claim 1 wherein the plurality of environmental data information sets is obtained through one or more sensors, the one or more sensors including at least one of a light detecting sensor, a temperature sensor, a visual imaging sensor, or a barometric pressure sensor (Dahlgren, col 24, lines 2-3 teaches visual imaging sensor; col 28, lines 34-42 teaches temperature sensor).
As to claims 21 and 25, Dahlgren in view of Neiss teaches the method and system of claim 1.
Neiss further teaches wherein the cost function is a discrete line integral over an inverse of an average velocity for each segment of the route and the penalty term (Neiss, para 0105-0109, also see para 0127).
As to claims 22 and 26, Dahlgren in view of Neiss teaches the method and system of claim 1.
Neiss further teaches wherein the cost function is defined as: Jeff= sum(1/(Vi*( - A))), wherein Vi is an average velocity for each segment of the route and A is the penalty term (Neiss, para 0108 teaches a similar equation, T is a weighting factor; para 0104 teaches weighting factors to make the velocity remain between the lower limit and upper limit; para 0114-0116 teaches environment factor such as slope of the road and curvature of the road, i.e. road sections with different environment factors will have different weighting factor T, i.e. a penalty term).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlgren in view of Neiss as applied to claims 1 and 15 above, and further in view of Lathrop (US20170219364, hereinafter Lathrop).
As to Claims 8 and 20, Dahlgren in view of Neiss teaches the method of claim 1 and the system of claim 15.
Dahlgren further teaches a navigation system for routing vehicles from a starting location to a destination location (Dahlgren, col 14, lines 50-52; col 26, lines 22-32).
Dahlgren modified by Neiss does not teach the at least one navigation device comprises a control system of an autonomous vehicle.
However, in the same field of endeavor, Lathrop teaches a navigation device for autonomous vehicle (Lathrop, para 0023 teaches navigation system for autonomous vehicle; para 0045 teaches a route to be followed by the vehicle; Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system taught by Dahlgren and modified by Neiss to use a navigation system to generate route as taught by Lathrop to provide a system and method suitable for controlling and navigating an autonomous vehicle (Lathrop, para 0005).

Claims 10-14 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlgren in view of Lathrop, and further in view of Neiss.
As to Claim 10, Dahlgren teaches a method for operating a vehicle, the method comprising: 
calculating, utilizing a navigational device, a route for an autonomous vehicle from a starting location to a destination location (Dahlgren, col 14, lines 50-52; col 26, lines 22-32); 
receiving an environmental data information set, the environmental data information set comprising at least an indication of an environmental condition of a portion of the route, the portion of the route corresponding to at least one road with a road surface at a particular geographic location (Dahlgren, col 3, line 58-col 4, line 13 teaches vehicle sensors receiving environmental data, sensor assembly in the vehicle and the vehicle location data; col 5, lines 4-20 teaches environmental conditions for a particular location); 
calculating, using the navigation device, an alternate route for the autonomous vehicle based at least on the received environmental dataset (Dahlgren, col 22, lines 39-43 teaches an alternate route based on received environmental dataset; col 26, lines 23-27 teaches calculating alternate route; claim 1 and claim 4 teaches rerouting which suggests the using of a cost function based at least on the received environmental data information set).
Dahlgren does not teach automatically controlling the autonomous vehicle along the alternate route.
However, in the same field of endeavor, Lathrop teaches automatically controlling the autonomous vehicle along the alternate route (Lathrop, para 0047 teaches alternate route based on travel time; para 00421-0042 teaches selecting an alternate route based on comparing travel time with other calculated routes).
Lathrop, para 0005).
Dahlgren modified by Lathrop does not teach adjusting an alternate route based on a cost function, the cost function is calculated based on a penalty term, the penalty term corresponding to a velocity change associated with the environmental condition.
However, in the same field of endeavor, Neiss teaches defining a cost function based on a plurality of environmental parameters, vehicle parameters, vehicle operating parameters and rout parameters such as road gradient and curvature, sensors aboard the vehicle detect environmental parameters and vehicle parameters including vehicle speed (Neiss, para 0015, also see para 0105-0109 and para 0127).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and system taught by Dahlgren and modified by Lathrop to include the cost function is calculated based on a penalty term, the penalty term corresponding to a velocity change associated with the environmental condition as taught by Neiss to minimize vehicle operating cost (Neiss, para 0001).
As to Claim 11, Dahlgren in view of Lathrop and Neiss teaches the method of claim 10.
Dahlgren further teaches: 
obtaining, from one or more sensors, a measurement of an environmental condition (Dahlgren, col 3, line 63-col 4, line 15); and
Dahlgren, col 4, lines 16-23 teaches location and time stamp; also see col 10, line36-38).
As to Claim 12, Dahlgren in view of Lathrop and Neiss teaches the method of claim 11.
Dahlgren further teaches:
transmitting the associated measurement of the environmental condition to a transmission vehicle different than the autonomous vehicle (Dahlgren, col 4, lines 61-66; col 5, lines 18-20).
As to Claim 13, Dahlgren in view of Lathrop and Neiss teaches the method of claim 10.
Dahlgren further teaches: 
receiving a future traffic congestion factor for the at least one road and wherein calculating the alternate route for the vehicle is further based on the future traffic congestion factor for the at least one road (Dahlgren, col 17, lines 43-52, also see col 26, lines 27-32).
As to Claim 14, Dahlgren in view of Lathrop and Neiss teaches the method of claim 10.
Dahlgren further teaches the environmental condition indicates at least one of a slippery road surface, a dry road surface, a snowing condition, a raining condition, a foggy condition, or a presence of standing water at the road surface (Dahlgren, col 6, lines 14-19 teaches slippery road surface).
As to claim 23, Dahlgren in view of Neiss teaches the method and system of claim 10.
Neiss further teaches wherein the cost function is a discrete line integral over an inverse of an average velocity for each segment of the route and the penalty term (Neiss, para 0105-0109, also see para 0127).
As to claim 24, Dahlgren in view of Neiss teaches the method and system of claim 10.
Neiss, para 0108 teaches a similar equation, T is a weighting factor; para 0104 teaches weighting factors to make the velocity remain between the lower limit and upper limit; para 0114-0116 teaches environment factor such as slope of the road and curvature of the road, i.e. road sections with different environment factors will have different weighting factor T, i.e. a penalty term).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667            
/YUEN WONG/Primary Examiner, Art Unit 3667